Expedited hearing shall be held on 12/9/2020 at 01:30 PM in
us-courts.webex.com/meet/Mott, through the Cisco WebEx Meetings
application. Movant is responsible for notice.

Response to Motion for Relief From Stay is due by 12/4/2020.




The relief described hereinbelow is SO ORDERED.


Signed November 17, 2020.
                                                      __________________________________
                                                             H. CHRISTOPHER MOTT
                                                      UNITED STATES BANKRUPTCY JUDGE
________________________________________________________________
                            UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF TEXAS
                                    EL PASO DIVISION

IN RE:                         §
                               §
BENJAMIN JOE GIRON and         §
5401 MONTOYA DR EL PASO TEXAS, §                               CASE NO. 20-31151-hcm
LLC                            §                                    Chapter 13
                               §
      DEBTOR,                  §
                               §
EL PASO NATIONAL MORTGAGE,     §
LLC                            §
                               §
      MOVANT,                  §
                               §
vs.                            §
                               §
BENJAMIN JOE GIRON and         §
5401 MONTOYA DR EL PASO TEXAS, §
LLC                      §
                               §
      RESPONDENTS.             §

                         ORDER GRANTING
                EL PASO NATIONAL MORTGAGE, LLC’S
  MOTION FOR EXPEDITED HEARING ON ITS MOTION FOR RELIEF FROM THE
  AUTOMATIC STAY REGARDING REAL ESTATE, 5401 MONTOYA DRIVE AND,
             ALTERNATIVELY, FOR ADEQUATE PROTECTION

            On this day, the Court considered El Paso National Mortgage, LLC’s Motion for Expedited
Hearing on Its Motion for Relief from the Automatic Stay Regarding Real Estate, 5401 Montoya

1191403.1                                       Page 1 of 2
Drive and, Alternatively, for Adequate Protection.

            The Court finds the Motion for Expedited Hearing is meritorious and it is, therefore,

       ORDERED that the Motion for Expedited Hearing is granted, and El Paso National
Mortgage, LLC’s Motion for Relief from the Automatic Stay Regarding Real Estate, 5401
Montoya Drive and, Alternatively, for Adequate Protection is hereby scheduled for hearing on the
date and at the time listed above.

            Counsel for El Paso National Mortgage, LLC is responsible for notice.

                                                   ###



Submitted by:

/s/Robert R. Feuille
ROBERT R. FEUILLE
State Bar No. 06949100
Counsel for El Paso National Mortgage, LLC
                  PC
SCOTTHULSE
One San Jacinto Plaza
201 E. Main Dr., Ste. 1100
P.O. Box 99123
El Paso, Texas 79999-9123
(915) 533-2493
(915) 546-8333 Telecopier
Bfeu@scotthulse.com




1191403.1                                        Page 2 of 2
